DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The present disclosure provides” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al (US 20140085424).

As to claim 1, Buchanan discloses a structured light projection optical system (FIG. 2) comprising: 
a structured light projection optical part configured to project a plurality of patterns onto a projection space (FIG. 2, LEDs 1-3 and mask 22; see [0038]); and 
an imaging optical part configured to obtain 3D data by photographing the patterns being projected from the structured light projection optical part (FIG. 2, camera 21; see [0038]), 
wherein the structured light projection optical part includes: 
a plurality of light sources (FIG. 2, LED 1, LED 2 and LED 3); and 
at least one pattern mask corresponding to the plurality of light sources (FIG. 2, mask 22), 
wherein as the plurality of light sources are turned on or off, the pattern mask matches any one of the plurality of light sources illuminating a light, and the plurality of patterns are projected onto the projection space by the pattern mask (see [0021] and claim 6, The illuminants are operated sequentially so as to create different mask images; see [0038]). 

As to claim 9, Buchanan further discloses wherein the plurality of light sources are arranged in a line on a tangential plane (FIG. 2). 

claim 10, Buchanan further discloses wherein the plurality of light sources are disposed in accordance with a texture direction of the pattern formed by the pattern mask (FIG. 3, LEDs 1-3 and texture direction of pattern of mask 22). 

As to claim 11, Buchanan further discloses wherein if the texture of the pattern is vertically formed, the plurality of light sources are disposed in a vertical direction, whereas if the texture of the pattern is horizontally formed, the plurality of light sources are disposed in a horizontal direction (FIG. 3, LEDs 1-3 are disposed vertically and texture direction of pattern of mask 22 is vertically formed).  

As to claim 12, Buchanan further discloses wherein the plurality of light sources are LED array light sources (FIG. 2, LEDs 1-3). 

As to claim 13, Buchanan further discloses wherein the plurality of light sources are sequentially turned on and off ([0021], The projection means may comprise separate illuminants at the projection positions. The illuminants may be operated sequentially so as to create different mask images). 

As to claim 16, Buchanan further discloses wherein the pattern mask creates stripe or sinusoidal patterns (see [0039]). 

As to claim 17, Buchanan discloses wherein the structured light projection optical part is disposed so that an arrangement of the plurality of light sources and a texture direction of the (LEDs 1-3 and texture direction of pattern of mask 22 are in a vertical relationship with camera 21 and object scene 25). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US 20140085424) in view of Furihata et al (US 20180005405).

As to claim 2, Buchanan fails to explicitly disclose wherein the pattern mask is an integrated pattern mask in which a first pattern and a second pattern having a shape different from the shape of the first pattern are formed.
However, Furihata teaches wherein the pattern mask is an integrated pattern mask in which a first pattern and a second pattern having a shape different from the shape of the first pattern are formed (FIG. 13, texture pattern mask 702 in the projection apparatus 720; see [0101]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Buchanan using Furihata’s teachings to include wherein the pattern mask is an integrated pattern mask in which a first pattern and a (Furihata; [0005]).

As to claim 3, the combination of Buchanan and Furihata further discloses wherein if a first light source among the plurality of light sources illuminates a light, the structured light projection optical part matches the first pattern of the pattern mask and projects the first pattern onto the projection space, whereas if a second light source illuminates a light, the structured light projection optical part matches the second pattern of the pattern mask and projects the second pattern onto the projection space (Furihata; [0101).

As to claim 4, the combination of Buchanan and Furihata further discloses wherein the pattern mask forms the first pattern and the second pattern as the first light source and the second light source are turned on or off (Furihata; [0101]).  

As to claim 5, Buchanan fails to explicitly disclose wherein the pattern mask comprises a first pattern mask on which a first pattern is formed and a second pattern mask which has a shape different from the shape of the first pattern and on which a second pattern is formed. 
However, Furihata teaches wherein the pattern mask comprises a first pattern mask on which a first pattern is formed and a second pattern mask which has a shape different from the shape of the first pattern and on which a second pattern is formed (FIG. 13, texture pattern mask 702 in the projection apparatus 710 includes 3 pattern masks; see [0101]-[0102], a texture pattern is projected while causing the texture pattern to change by using a light source 701 and an optical element 702 that generates a texture pattern in response to incidence of light to change on/off of the light source 701 and a relative position or orientation between the light source 701 and the optical element 702 … element 702 may be any element if it is an element that generates a texture pattern in response to the input of light).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Buchanan using Furihata’s teachings to include wherein the pattern mask comprises a first pattern mask on which a first pattern is formed and a second pattern mask which has a shape different from the shape of the first pattern and on which a second pattern is formed in order to perform a distance measurement at high precision that does not depend on the shape of an object (Furihata; [0005]).

As to claim 6, the combination of Buchanan and Furihata further discloses wherein if a first light source among the plurality of light sources illuminates a light, the structured light projection optical part matches the first pattern mask and projects the first pattern onto the projection space, whereas if a second light source illuminates a light, the structured light projection optical part projects the second pattern onto the projection space through the matched second pattern mask (Furihata; [0101]-[0102]).

As to claim 7, the combination of Buchanan and Furihata further discloses wherein the first pattern mask and the second pattern mask are arranged in a space and project the patterns onto the projection space (Furihata; FIG. 13, texture pattern mask 702 including 3 pattern masks in the projection apparatus 710). 

As to claim 8, Buchanan fails to explicitly disclose wherein the pattern mask comprises a plurality of patterns corresponding to the number of the plurality of light sources 
However, Furihata teaches wherein the pattern mask comprises a plurality of patterns corresponding to the number of the plurality of light sources (see [0101], a texture pattern is projected while causing the texture pattern to change by using a light source 701 and an optical element 702 that generates a texture pattern in response to incidence of light to change on/off of the light source 701 and a relative position or orientation between the light source 701 and the optical element 702).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Buchanan using Furihata’s teachings to include wherein the pattern mask comprises a plurality of patterns corresponding to the number of the plurality of light sources in order to perform a distance measurement at high precision that does not depend on the shape of an object (Furihata; [0005]).

Claims 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US 20140085424) in view of Mack (US 20080024754).

As to claim 14, Buchanan fails to explicitly disclose wherein the structured light projection optical part further comprises: 
a condensing lens disposed between the light source and the pattern mask; and 
a projection lens configured to project the light passing through the pattern mask onto the projection space.

a condensing lens disposed between the light source and the pattern mask (FIG. 1, lens 3); and 
a projection lens configured to project the light passing through the pattern mask onto the projection space (FIG. 1 and [0022], beam forming optic arrangement in the form of a transmitting lens 4.1 and a multi-zone lens 4.2 for directing light from source 2 to a measurement area 5).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Buchanan using Mack’s teachings to include a condensing lens disposed between the light source and the pattern mask and a projection lens configured to project the light passing through the pattern mask onto the projection space in order to enable generating distance information of an object over large measurement areas in a simple manner (Mack; [0010]-[0012]).
 
As to claim 18, Buchanan further discloses wherein the imaging optical part comprises an image sensor configured to obtain the 3D data by photographing the pattern being projected onto the projection space (see [0038], camera 21). 
Buchanan fails to explicitly disclose wherein the imaging optical part comprises an imaging lens.
However, Mack teaches wherein the imaging optical part comprises an imaging lens (FIG. 1 and [0023], receiving optics 11).
(Mack; [0010]-[0012]; [0023]).

As to claim 19, the combination of Buchanan and Mack further discloses wherein the imaging optical part is disposed so that an optical axis of the imaging lens makes a diagonal line with a center axis of the structured light projection optical part (Mack; FIG. 1).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482